Citation Nr: 1334563	
Decision Date: 10/30/13    Archive Date: 11/06/13

DOCKET NO.  10-12 322	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUE

Entitlement to an effective date earlier than September 27, 2007, for the grant of entitlement to a total disability evaluation based on individual unemployability due to the Veteran's service-connected disorders (TDIU).   


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Patrick J. Costello, Counsel


INTRODUCTION

The Veteran served on active duty from April 1983 to March 1988.  

This matter comes before the Board of Veterans' Appeals, hereinafter the Board, on appeal from a December 2009 rating action of the Department of Veterans Affairs (VA) Regional Office (RO) in Seattle, Washington, which granted entitlement to TDIU, effective September 27, 2007.  The Cleveland, Ohio RO retains jurisdiction over the Veteran's claims.   

The issue of entitlement to an effective dated earlier than February 1, 2004, for the grant of TDIU is REMANDED to the RO via the Appeals Management Center (AMC).  It is discussed in the REMAND section of this decision.



FINDINGS OF FACT

A VA outpatient treatment record created on February 11, 2004, shows that the Veteran was unable to work due to his service connected psychiatric disability and the increase in disability was factually ascertainable on February 1, 2004. 


CONCLUSION OF LAW

The criteria for an effective date of February 1, 2004, for the award of a TDIU rating have been met.  38 U.S.C.A. § 5110(a), (b)(2) (West 2002); 38 C.F.R. § 3.400(o) (2013). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

A. Veterans Claims Assistance Act of 2000 (VCAA)

This decision grants an earlier effective date for TDIU and defers consideration of an even earlier effective date.  Further notice or assistance under the VCAA is not required to aid the Veteran in substantiating the aspects of the appeal that are begin decided by the Board.  38 U.S.C.A. § 5103A(a)(2) (West 2002).

B.  Laws and Regulations

A claim for a total rating for compensation purposes based on individual unemployability by reason of service-connected disabilities (TDIU), is a claim for increased disability compensation and the effective date is determined under the more specific criteria under 38 U.S.C.A. § 5110(a), (b)(2) (West 2002) and 38 C.F.R. § 3.400(o)(2) (2012), which sets forth the method of determining the effective date of an increased rating.  

If an increase in disability occurred within one year prior to the claim, the increase is effective as of the date the increase was "factually ascertainable."  If the increase occurred more than one year prior to the claim, the increase is effective the date of claim.  If the increase occurred after the date of claim, the effective date is the date of increase. 38 U.S.C.A. 5110(b)(2) (West 2002); Harper v. Brown, 10 Vet. App. 125 (1997); 38 C.F.R. 3.400(o)(1)(2) (2013); VAOPGCPREC 12-98 (1998).  

Thus, determining an appropriate effective date for an increased rating under the effective date regulations involves an analysis of the evidence to determine (1) when a claim for an increased rating was received and, if possible, (2) when the increase in disability actually occurred.  38 C.F.R. §§ 3.155, 3.400(o)(2) (2013).

A specific claim in the form prescribed by the Secretary must be filed in order for benefits to be paid to any individual under the laws administered by VA.  38 U.S.C.A. § 5101(a) (West 2002); 38 C.F.R. § 3.151 (2013).  Any communication or action indicating an intent to apply for one or more benefits under the laws administered by VA from a claimant may be considered an informal claim.  Such an informal claim must identify the benefit sought.  Upon receipt of an informal claim, if the formal claim has not been filed, an application form will be forwarded to the claimant for execution.  If received within one year from the date it was sent to the claimant, it will be considered filed as of the date of the receipt of the informal claim.  When a claim has been filed which meets the requirements of 38 C.F.R. § 3.151, an informal request for increase or reopening will be accepted as a claim.  38 C.F.R. § 3.155 (2013).

A report of examination or hospitalization that meets the requirements of 38 C.F.R. § 3.157 (2013) will be accepted as an informal claim for benefits, if the report relates to a disability that may establish entitlement.  Once a formal claim for compensation has been allowed, receipt of a report of examination or hospitalization by VA or uniformed services will be accepted as an informal claim if it identifies the benefit. The date of outpatient or hospital examination or date of admission to a VA or uniformed services hospital will be accepted as the date of receipt of a claim, when such reports relate to examination or treatment of a disability for which service-connection has previously been established or when a claim specifying the benefit sought is received within one year from the date of such examination, treatment or hospital admission.  Id.

C.  Facts and Discussion

A report of contact dated in April 2004, shows that the Veteran intended to claim entitlement to TDIU.  In May 2004, he submitted a statement confirming that intention.  

VA outpatient treatment records dated in January 2004, the Veteran reported an increase in psychiatric symptoms.  He was given a Global Assessment of Function (GAF) of 65, indicative of mild disability.  DIAGNOSTIC AND STATISTICAL MANUAL OF MENTAL DISORDERS (DSM), 32 (4th ed.) (1994) (DSM IV); 38 C.F.R. §§ 4.125, 4.130 (2013).  

He was seen again on February 11, 2004, when he again reported worsening psychiatric symptoms.  He had not been able to leave his house for a week and a half, and was concerned about his financial situation.  He was living on "disability" and was hoping to repair computers at home to earn extra income.  The examiner assigned a GAF of 50, which was indicative of serious symptoms and an inability keep a job.  Id.  Thereafter, the Veteran continued to receive GAF's indicative of an inability to work.

The Veteran continued to pursue his claim for TDIU until that benefit was granted in the 2009 rating decision.  The February 11, 2004 VA treatment record satisfies the requirements for an informal claim for TDIU, because it identifies a psychiatric disability and evidence, in the form of the GAF score, that the disability caused unemployability.  38 C.F.R. § 3.157(b).  The Veteran reported that the symptoms had been present for the past week and a half, which would have placed the date of onset as approximately February 1, 2004.  Accordingly, and effective date of February 1, 2004, for the assignment of a TDIU is warranted. 38 C.F.R. § 3.400(o)(2) (2013).


ORDER

Entitlement to an effective date of February 1, 2004, for the awarding of a TDIU, is granted. 


REMAND

In a May 2004, statement the Veteran reported relevant treatment at the VA facility in Pensacola, Florida.  Records of this treatment are not in the claims folder and there is no documentation of efforts to obtain the records.  The records could serve to establish entitlement to an earlier effective date for TDIU.

The Veteran has reported receipt of "disability" and it is not clear whether he is in receipt of Social Security Administration (SSA) disability benefits.  VA would have a duty to obtain SSA decisions and underlying records.

Accordingly, this case is remanded for the following:

1.  Ask the Veteran to clarify whether he is receiving SSA disability benefits and approximate dates of VA treatment for his service connected disabilities prior to February 1, 2004.  Take the necessary steps to obtain all SSA decisions and underlying medical records and reported VA treatment records 

2.  Regardless of the Veteran's response obtain all records of relevant treatment at the VA Joint Ambulatory Care Center in Pensacola, Florida.

3.  Efforts to obtain VA or SSA records must continue until they are obtained unless it is reasonably certain that they do not exist or that further efforts would be futile.

Inform the Veteran of any records that cannot be obtained, of the efforts made to obtain the records, and of what further actions will be taken with regard to his appeal.

4.  If any benefit sought on appeal remains denied, issue a statement of the case, and return the case to the Board, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).


____________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


